DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 8 and 10 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance has been addressed in the Non-Final Rejection mailed on 11/30/2020.

Note: The 371 Written Opinion filed on 07/03/2019 states that Document 2 ("The Direct Insertion Type Zirconia Oxygen Analyzer Detector Type: ZFKE, rev. 1st edition") filed along with the Information Disclosure Statement on 07/03/2019 teaches the claim limitation of “wherein the device comprises a temperature sensor arranged at the zirconium probe and connected to the microcontroller, such that the microcontroller is able to vary supply voltage of the zirconium probe based on the measured temperature” in page 2 of Document 2.  However, Document 2 only states that there is inputs in order for a thermocouple to be coupled to the zirconium probe.  Document 2 is silent to the claim limitation of “such that the microcontroller is able to vary supply voltage of the zirconium probe based on the measured temperature”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856